        Case 3:16-cr-00272-MWB Document 121 Filed 10/03/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NORTH DAKOTA



United States of America,                            Case No.: 3:16-cr-272

                             Plaintiff,
                                                     MOTION FOR CONTINUANCE OF
vs.                                                     SENTENCING HEARING

Jovan Marquis Harris,

                             Defendant.


       The Defendant, Jovan Marquis Harris (“Mr. Harris”), by and through his attorney,

Kenneth J. Kohler, hereby moves the Court for an Order continuing the Sentencing Hearing

in the above-entitled matter, scheduled for October 9, 2018 at 1:30 PM, based on additional

time needed to prepare to argue sentencing issues.

       The government has indicated its desire to argue for an upward point count in

sentencing based upon Mr. Harris’ leadership role in his conviction. Mr. Harris believes

testimony from government witnesses at trial contradict this premise.          A request for

Transcript was timely made via CJA eVoucher on June 11, 2018, but has yet to be received.

Mr. Harris believes this is essential evidence for the Court’s consideration of this issue.

Queries to determine when the transcript will be completed have been made, and we have

just received word that while the request was properly made in June, the transcriptionist has

not started this project. She informs us, that due to heavy court involvement, she will need at

least two more months to complete our request. Further, additional time is necessary for

Mr. Harris’ family to travel for this sentencing. The Defendant, Mr. Harris, is requesting a

delay of at least three months.
 Case 3:16-cr-00272-MWB Document 121 Filed 10/03/18 Page 2 of 2



Dated this 3rd day of October, 2018.

                                   VOGEL LAW FIRM

                                   /s/ Kenneth J. Kohler
                              BY: Kenneth J. Kohler (ND #06338)
                                  215 30th Street North
                                  P. O. Box 1077
                                  Moorhead, MN 56561-1077
                                  Telephone: 218.236.6462
                                  Email:    kkohler@vogellaw.com
                                  ATTORNEYS FOR DEFENDANT




                                       2
